NO. 07-02-0412-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



JUNE 11, 2003

______________________________



PETE HENRY CLEMENTS,



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE CRIMINAL JUDICIAL DISTRICT COURT OF JEFFERSON COUNTY;



NO. 82781; HON. CHARLES D. CARVER, PRESIDING

_______________________________



Before QUINN and REAVIS, JJ., and BOYD, S.J.
(footnote: 1)
	Pete Henry Clements (appellant) appeals from a judgment adjudicating him guilty of failing to comply with the registration requirements applicable to sex offenders.  We affirm. 

Pursuant to a plea bargain, appellant entered a plea of guilty to the above referenced charge, and the trial court assessed punishment at four years in prison. Appellant timely noticed his appeal, and counsel was appointed.  The latter moved to withdraw after filing a brief pursuant to 
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and representing that he had searched the record and found no arguable grounds for reversal.  The motion and brief illustrated that appellant was informed of his rights to review the appellate record and file his own brief.  So too did we inform appellant that any brief he cared to file had to be filed by June 9, 2003.  To date, appellant has filed no brief. 

After conducting an independent review of the record, we find no reversible error.  Appellant represented to the court via the plea admonishment papers he signed that he was 1) properly indicted, 2) represented by legal counsel, and 3) mentally competent when he entered his plea.  Furthermore, the punishment levied was within the range provided by statute. 

Accordingly, counsel's motion to withdraw is granted, and the judgment of the trial court is affirmed. 

Brian Quinn

   Justice



 

Do not publish.

FOOTNOTES
1:John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.  Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).